DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2018-0103894 filed in Republic of Korea on 08/31/2018) required by 37 CFR 1.55 electronically retrieved on 11/21/2019.
Two Information Disclosure Statements
The two information disclosure statements submitted on 08/30/2019 & 10/22/2020 respectively, were filed before first Office action. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the two information disclosure statements have been considered by examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SUBSTRATE TREATING APPARATUS WITH EDGE TREATING UNIT AND SUBSTRATE TREATING METHOD--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101605698 B1 to Koga.
	Regarding independent claim 15, Koga teaches a method for treating a substrate W (see Figures 4, 5, 7-10), the method comprising: 
treating the substrate by irradiating light from an edge treating unit 140/141(as explained in written description and Figures 4, 5, 7-10: numbers 140/141 are used as a light exposure to develop the peripheral edge of the wafer W coated with a photoresist), or dispensing a treating liquid from a nozzle unit, to an edge region (i.e., peripheral) of the substrate W placed on a rotating support plate 120/121, 
wherein the edge treating unit 140/141 irradiates the light to the substrate W while being moved (i.e., rotated and/or from position P1 to P2. See Figures 4, 5, 7-10), based on a position where the substrate W is offset from a correct position (i.e., eccentricity detection number 130) on the support plate 120/121, when the substrate W is placed on the support plate 120/121 in a state of being offset (i.e., as stated from translation, “A position detection sensor 130 for detecting the position of the periphery of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101605698 B1 to Koga.
Regarding claim 20, Koga makes obvious wherein the light is a laser beam.  Knowing that this is an exposure to a photoresist this would be UV light that has a finite number of options for illumination. UV light may be created by the sun or bulbs or laser. As such, it appears that laser light for UV light is made obvious by Koga because of the need for UV light. 
Regarding claim 21, Koga teaches throughout the written description of dispensing a liquid to form the photoresist on the wafer W and then exposes the photoresist using 140/141 on the peripheral part of the wafer W.  
Regarding claim 22, Koga makes obvious wherein the treating liquid includes phosphoric acid. This is made obvious by Koga because Koga teaches the different stages of photolithography such as coating, exposure and development and therefore the common chemicals used in photolithography are made obvious over Koga. 
Regarding claim 23, Koga teaches wherein the light directly removes a film on the substrate (i.e., throughout the written description there is exposure of the photoresist on the wafer W that thereby is used to remove/develop the photoresist on wafer W). 
Allowable Subject Matter
Independent claim 1 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the controller controls the drive member such that the relative position is changed depending on a rotation angle of the substrate, based on the image obtained through the photographing member.  
Dependent claims 2-14 contain allowable subject matter, because they depend on the allowable subject matter of claim 1. 
	The closest prior art of record is KR 101605698 B1 to Koga. As illustrate in Figures 4, 5 and 7 of Koga it appears from the written specification that the eccentricity sensor 130 controls the rotation of the wafer W so as to perform an edge treatment of exposing the peripheral edge of the wafer W that is coated with a photoresist using 140/141 light beam. The photographing member with mirrors 150-155 appears to detect flaws in the periphery of the exposed wafer W and does not appear to be creating images used for changing the position P1 and P2 of the wafer W that are dependent on rotation angle.   

Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Dependent claim 16 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 16, wherein the edge treating unit includes a light irradiating member configured to irradiate the light, and wherein the light irradiating member moves such that a region where the light is irradiated to the substrate is the same with respect to a distal end of the substrate. 
Dependent claims 17-19 contain allowable subject matter, because they depend on the allowable subject matter of claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
20 November 2021
/John P. Dulka/Primary Examiner, Art Unit 2895